Citation Nr: 0925585	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  05-07 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back pain. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
muscle and joint pain of the feet and knees. 

3.  Entitlement to service connection for sarcoidosis. 

3.  Evaluation of migraine headaches, currently evaluated as 
0 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to June 
1988.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Houston, Texas, Regional Office (RO).  By a rating action in 
August 2004, the RO denied the Veteran's attempt to reopen 
her claims of entitlement to service connection for low back 
pain, and service connection for muscle and joint pain in the 
feet and knees.  The veteran perfected a timely appeal to 
that decision.  In a Decision Review Officer's (DRO) 
decision, dated in November 2006, the RO granted service 
connection for migraine headaches, evaluated as 0 percent 
disabling, effective April 8, 2004.  The Veteran perfected a 
timely appeal of the rating assigned for her migraine 
headaches.  

By a rating action in November 2007, the RO denied the claim 
for service connection for sarcoidosis.  The Veteran 
perfected a timely appeal to that decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.  


REMAND

In her February 2008 substantive appeal (VA Form 9), the 
Veteran requested a hearing before a Veterans Law Judge at 
the RO (Travel Board hearing).  In an attached statement, 
dated in February 2008, the Veteran clarified her request, 
indicating that she wanted a Board videoconference hearing at 
the RO before a Veterans Law Judge.  However, there is no 
indication that the Veteran was afforded a hearing before the 
Board or that she withdrew her hearing request.  

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  The Board shall decide an appeal 
only after affording the appellant an opportunity for a 
hearing.  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2008).  In 
light of the Veteran's request, and since the RO schedules 
hearings before the Board at the RO, a remand of this matter 
to the RO is warranted.  

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

The RO should schedule the Veteran for a 
Video Hearing.  The RO should notify the 
Veteran of the date and time of the 
hearing, in accordance with 38 C.F.R. 
§ 20.704(b) (2008).  

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  No action is 
required of the Veteran or her representative until further 
notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




